DUNN, J.,
Dissenting. — I dissent. I would not, however, burden the record with even a brief opinion in this case were it not for the fact that it seems to me the majority opinion plainly and without apparent reason violates a fundamental and well-established principle governing the decision of cases in this court, that is, if we have reached the point where we can say that a principle expressly enunciated no less than forty times has become well established.
In his complaint the contestant charges that the judges of election in Depot precinct by maleonduet wrongfully and unlawfully counted for the contestee at least twenty votes that were cast for the contestant by marking the Republican ticket with a cross in the circle at the top and a cross after the contestant’s name, the name of the contestee not having been stricken out, and that said judges by maleonduet wrongfully and unlawfully counted for the contestee at least twenty votes that were east for the contestant by simply marlring a cross after the contestant’s name. If the trial judge had held the contestant to the general rule that the ballot-box of a precinct should not be opened until there had first been offered some evidence tending to substantiate the charges of the complaint, the contestant would not have been able to put in evidence the ballots of Depot precinct, for in the entire record there is not a word of evidence to sustain these sweeping charges of corruption on the part of the election officers. Not only is evidence wholly lacking to sustain these charges, but the judges who counted the ballots of that precinct, Mrs. Cecil Mulkey, Mrs. Clover Edwards and Percy Anderson, testified minutely as to the method of counting the ballots, and that no votes cast for the contestant were counted for the contestee. Besides this, the record conclusively shows that all such ballots in said precinct as the Contestant alleged in his complaint to have been counted for the contestee were counted for the contestant.
The majority opinion states that Anderson upon direct examination testified that at least twenty-five ballots were *194marked with a cross at the head of the Republican ticket and a cross opposite the name of Yiel with the name of Summers scratched out, and that upon cross-examination he testified that there were at least twenty-five ballots marked with a cross in the circle at the head of the Republican ticket, and also marked with a cross after the name of the contestant Yiel, the name of Summers not being crossed or scratched. This statement is correct. But if the purpose of making it be to make it appear that the testimony of Anderson is contradictory, then I submit that an examination of the record shows that there was no such contradiction and that counsel for appellant understood both of those statements of Anderson to refer to ballots not having the name of Summers scratched out. Judge Quarles, who was one of counsel for appellant on the trial of this ease below, cross-examined Anderson in part as follows:
“Q. I show you a ballot marked 197, being a ballot wherein a cross was placed in a circle at the top of the Republican ticket, and a cross was placed after the name of the contestant, Fred L. Yiel, I believe you stated in answer to a question asked by Mr. Whitcomb, that there were at least twenty-five of such ballots cast?
“A. At least twenty-five.
“Q. How do you fix that number?
“A. By memory, and mentioning it; the question was fresh in my mind on account of the discussion the next day as to the legality of counting them. It was a matter that was discussed, not in connection Avith the commissioner of the first district but in a general way with the judges that the intent of the voter was shown and if we had insisted that the name would be stricken out at least there would be a small tally sheet included in the returns of the entire vote.
“Q. Well, will you say that condition existed with reference to.this particular office or that there were at least twenty-five ballots with which this happened with reference to some candidates?
*195“A. I am speaking in the case of Fred L. Yiel and Summers. ’ ’
This shows conclusively that Judge Quarles understood all of this testimony of Anderson to refer to ballots on which the name of Summers had not been stricken out.
Only two of the ballots marked with a cross at the head of the Republican ticket and a cross after Yiel’s name, without the name of Summers scratched out, were found by the court on an examination of the ballots. If Anderson’s sworn statement is true, there must have been some change made in the ballots after they were locked up in the ballot-box. The majority opinion admits that such a change was possible and points out the manner in which it may have' been made, but holds that it was not made, notwithstanding the testimony of Anderson, because “The ballots certified to this court have been carefully examined. They do not show the slightest evidence of having been tampered with. They bear on their face the evidence of their integrity. While it is possible that the change could have been made, the evidence in this case is not sufficient to sustain the trial court in finding” that such change was made
The law as laid down by this court is that when the evidence is conflicting and there is substantial evidence to support the findings of a trial judge, such findings will be sustained by this court. Let us see what the reasoning of the majority would lead to if the fraud charged in this case were committed in the manner by the majority admitted to be possible, that is, by substitution. If enough of the genuine ballots had been taken out and other ballots, properly marked to give the contestant the number of votes required, substituted, would this court expect to find on the face of such substituted ballots evidence of the fraud? Would they not naturally expect that such substitution would be done in a way to make it impossible to detect it from the ballots themselves? If the perpetrators of the fraud were thus successful in making a substitution which could not be detected from the ballots themselves, then, if I understand the reason*196ing of the majority, the very success of the fraud would prevent this court from holding that a fraud had been committed. In other words, the more shilful the execution of the fraudulent act the more conclusive the evidence that there had been no fraud.
If the undisputed sworn statement of Anderson is to be set aside by this court because the ballots show on their face no evidence that they are not genuine the question naturally arises: What kind of evidence and how much of it would it require to uphold such a finding as the trial court made? Must somebody have seen the change made? And if a witness claimed to have seen it made, and the ballots did not show' on their face any evidence of alteration, would this court uphold the finding of the trial court based upon such testimony? If it is sufficient that “They bear on their face the evidence of their integrity,” what evidence could be offered that would be sufficient to defeat the ballots? Persons who perpetrate election frauds do not do so in the public streets under an are-light; neither do they do so ordinarily in the presence of persons who are not parties to the crime. If the rule in this state is to be that the ballots are conclusive unless they bear on their face the evidence of the fraud, it may prove easier than some people have thought to carry an election.
The following excerpts fairly indicate the position taken by this court and maintained up to this time:
“The whole controversy on this appeal centers around this one finding, and if there is any evidence in the record at all to support it, the judgment ought to be affirmed, as the rule — so firmly established by a long line of judicial opinions in this jurisdiction as to require no citation of authorities to support it — is to the effect that the appellate court will not disturb the judgment of a trial court, because of conflict in the evidence, where there is sufficient proof, if uncontradicted, to sustain it.” (Jensen v. Bumgarner, 28 Ida. 706, 156 Pac. 114.)
*197“Appellants question the sufficiency of the evidence to sustain the findings. An examination of the record discloses that while there is conflict in the testimony,' the case is well within the rule that findings of fact, made by a trial judge who has had the benefit of observing the demeanor of witnesses upon the stand and of listening to their testimony, will not be disturbed because of conflict if the evidence in support thereof, if uncontradieted, would be sufficient to sustain it.” (Independence Placer Mining Co., Ltd., v. Knauss, 32 Ida. 269, 181 Pac. 701.)
“The rule that this court will refuse to disturb the findings of the trial court where there is a substantial conflict in the evidence does not apply, because in such case the trial judge, not having observed the witnesses, is in no better position than this court to pass' upon the weight and credibility of the testimony.” (Jackson v. Cowan, 33 Ida. 525, 196 Pac. 216.) (All the testimony in this case was taken before a referee and the transcript submitted to the trial judge.)
I am unable to see how it can be successfully contended that in this case there is no substantial conflict in the evidence; or that the testimony of Anderson, if uncontradieted, would not support the finding of the trial court. I am comforted by the belief that even now the majority, though in this instance violating the rule, do not intend to change it. I think the judgment of the trial court should be affirmed.
(August 5, 1922.)
1. Where ballots have been preserved in accordance with the statutory requirements, so that they have in no way been tampered with, they are the primary and controlling evidence of the number of votes cast for the respective candidates, and are sufficient in themselves, without further evidence, to contradict and overthrow the returns.
2. Statutory provisions relative to keeping the ballots after an election will be deemed directory only, and mere irregularities by the election officers in the performance of their duties in preserving the ballots, or omissions on their part strictly to obey the statutory requirements, will not be allowed to result in the rejection of the ballots.
3. Held, that there was a flagrant disregard of the provisions . of C. S., sec. 626', relating to the care of ballots and election supplies after an election, by the election judges in the instant case, in that the ballot-boxes in question were taken to the office of one of the election judges, where unused ballots and the official rubber stamp were accessible, and by means of which ballots could have been substituted or altered so as to change the result from that shown by the election returns.
4. The burden of proof is upon the contestant in an election case to show that the ballot-boxes were safely guarded after the election was held. Held, that the contestant failed to make such proof, and that the evidence in the record shows the contrary.
5. Where conflicting evidence is submitted to a trial court, sitting without a jury, either as a court of law or as a court of equity, the findings of the court on questions of faet will not be disturbed where there is some competent evidence to support them.
6. Held, that the character of the evidence submitted to the trial court in this case is of such a nature that a new trial should be granted, in order that the appellate court may have before it all the evidence available and properly admissible in the case.